Case 1:17-cr-00101-LEK Document 384 Filed 11/17/18 Page 1 of 3          PageID #: 3563




  LARS ROBERT ISAACSON
  1100 Alakea Street
  20th Floor
  Honolulu, HI 96813


                          UNITED STATES DISTRICT COURT

                                DISTRICT OF HAWAIII



  UNITED STATES OF AMERICA,               )
                                          )
  Plaintiff                               )
  v.                                      )
                                          )
  ANTHONY T. WILLIAMS,                    )
                                          )
  Defendant                               )


  WRIT OF OBJECTION AND REJECTION OF THE ERADICATION OF THE TRIAL DATE

  Comes now, standby attorney Lars Robert Isaacson, and hereby provides the
  following document emailed to him by Defendant Anthony T. Williams. I am
  traveling overseas, and do not have access to my normal forms and submit the
  same in the best format available. It will be served on all parties electronically.

                                          Lars Robert Isaacson
                                          Attorney at Law


  The undersigned Common Law Counsel, Private Attorney General Anthony
  Williams, who is a servant of the Most High Yahweh Elohim and Yahshua the
  Mahshyah submits this Writ of Objection and Rejection of the Eradication of
  the Trial Date. In support of this writ the undersigned states the following
  facts:

  1. The government filed a frivolous Motion To Determine Competency of the
  undersigned back in April and the court did not rule on the motion in a timely
  manner as is required by law.
Case 1:17-cr-00101-LEK Document 384 Filed 11/17/18 Page 2 of 3        PageID #: 3564




  2. The court chose to wait 6 months before it ruled unfairly and unlawfully to
  have the undersigned evaluated having evidence that the undersigned was
  subjected to this frivolous bogus tactic in Florida in which the undersigned was
  determined to be competent and brilliant by Dr. Michael Brannon.

  3. The psychologist chosen to administer the evaluation stated to the court
  that she would be done with her evaluation by December 14, 2018.

  4. The trial date was previously changed from May 15, 2018 and set to
  December 16, 2 018 because of the bogus superseding indictment which
  added the undersigneds 71 year old mother for no other purpose but to delay
  the trial and to spite the undersigned and cause undue hardship and stress on
  the undersigned's family.

  5. The court knowing that the evaluation would be completed in time as to not
  interrupt the trial date, vacated the trial date on it's own without the consent
  of the undersigned nor a request for a continuance by the government.

   6. The undersigned objects to the changing of the trial date and demands that
  the trial date be kept as it was which is December 16, 2018.

  7. The undersigned's speedy trial right has been violated six (6) times over the
  objection of the undersigned and continues to be violated by the government
  and this court.

  8. The undersigned objects that the vacating of the trial date is excludable
  delay because the delay is attributable to the government and the court who
  chose to order this bogus evaluation knowing full well the undersigned is the
  most competent man that has ever set foot in that courtroom.

  9. Attorney's at law are too stupid and incompetent to represent themselves
  when they have a personal case and have to hire a colleague to represent
  them. However, the undersigned has always represented himself and has won
  all of his case and trials with the exception of the two in Florida that were
  corrupted and rigged by the judge and prosecutor but both cases are pending
  appeal and will be overturn.

  10. Someone who is insane and incompetent can not represent themselves
  and others and consistently win in court on a regular basis without ever
Case 1:17-cr-00101-LEK Document 384 Filed 11/17/18 Page 3 of 3         PageID #: 3565




  attending law school or being a member of the bar and embarrass attorneys
  and judges who have wasted hundreds of thousands of dollars to go to law
  school.

  11. This bogus evaluation was done for no other purpose but to delay the trial
  and to keep the undersigned unlawfully incarcerated for a longer period of
  time to continue to cause hardship for the undersigned's family and business.

  12. If the undersigned isn't taken to trial on December 16, 2018 he will be
  appealing to a higher court for relief from this corrupt Federal Court system
  here in Hawaii.

  13. When the undersigned is found to be brilliant again, a Federal lawsuit will
  be filed against the prosecutors and trial judge for collusion, conspiracy against
  rights, deprivation of rights and racial discrimination.

  14. The undersigned is a gulf war military veteran and demands to be
  respected as such. It is because of honorable soldiers like the undersigned that
  you public servants enjoy the freedoms that you continue to have and enjoy.

  15. No matter what the psychologist outlines in her report (because it is
  possible she can be threatened or coerced into reporting that the undersigned
  is somehow incompetent), the undersigned WILL BE MANAGING MY OWN
  CAUSE WITHOUT THE REPRESENTATION OF A BAR MEMBER!!!

  Executed this 11th day of November 2018.

  Righteously submitted,

  Anthony Williams
  Private Attorney General
  Common Law Counsel (28 USC 1654)
  Counsel to the Poor (Psa. 14:6)
